Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 3, drawn to wherein the first detector is adapted to monitor resultant particles that provide data including either or both of topographical information and specimen material atomic number information about the region of the specimen.
Group II, claim(s) 5-6, drawn to sub-image frame(s) and wherein monitoring the second set of particles so as to obtain the second image frame comprises: obtaining two or more signals of different types from the second detector, so as to obtain a sub-image frame corresponding to each of said signals, and wherein combining the first image frame and second image frame comprises combining the first image frame with one or more of said sub-image frames..
Group III, claim(s) 7, drawn to wherein displaying the series of compound image frames in real-time comprises, for each compound image frame, the elapsed time between the corresponding first and second image frames being obtained, and the compound image being displayed on the visual display is less than 1 second, preferably less than 0.3 seconds, more preferably less than 0.05 seconds..
Group IV, claim(s) 8 and 10-11, drawn to wherein combining the first image frame and second image frame so as to produce the compound image frame comprises overlaying the first and second image frames such that the compound image frame comprises a plurality of pixels, each of which corresponds to one of the plurality of locations within the region and provides data derived from the particles comprised by both the first set and the second set and generated at the respective location..
Group V, claim(s) 15, drawn to wherein, at step (d), combining said stored pixel with the pixel so as to increase the signal-to-noise ratio for the pixel is performed by way of signal averaging or signal accumulation..
Group VI, claim(s) 16-17, drawn to during the acquiring of one or more of the series of compound frames: storing data derived from the respective compound frame, and storing field of view data representing the configured field of view of the microscope, such that the derived data is associated with the field of view data..
Group VII, claim(s) 19-29, drawn to displaying signals generated while a focussed electron beam in an electron microscope is scanned over a two dimensional region on the surface of the specimen wherein a first signal is from an electron detector, wherein at least one auxiliary signal is derived from a different detector that provides information on individual chemical element content or material properties other than atomic number, wherein each signal is measured at a two-dimensional array of electron beam positions covering the region and the corresponding pixel array of measurement results constitutes a digital image for a field of view covering the region, wherein a visual display is used to show the digital images for all signals so that the images are within the range of peripheral vision of the user or combined into a single composite colour image, wherein a complete set of pixel measurements covering the field of view for all signals and preparation of the visual display is performed and completed in a short wherein successive measurements of at least one auxiliary signal at the same pixel position are used to improve the signal-to-noise of the measurement at that pixel provided the field of view or microscope conditions are not changing, wherein if there is any change in the field of view or microscope conditions, the next measurement of a signal at the same pixel position is used to replace the previous measurement, wherein the short time period is sufficiently small that image displays are updated fast enough for the observer to identify moving features when the field of view is being altered.

Note, claims not listed (1-2, 4, 9, 12-14 and 18) are considered generic and will be examined with the elected invention.

Claim 1 link(s) inventions I-VI.  The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claim(s) 1. Note if claim 18 is allowable, then claims 19-29 will be allowable as well. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as wherein the first detector is adapted to monitor resultant particles that provide data including either or both of topographical information and specimen material atomic number information about the region of the specimen..  See MPEP § 806.05(d).
Inventions I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as sub-image frame(s) and wherein monitoring the second set of particles so as to obtain the second image frame comprises: obtaining two or more signals of different types from the second detector, so as to obtain a sub-image frame corresponding to each of said signals, and wherein combining the first image frame and second image frame comprises combining the first image frame with one or more of said sub-image frames...  See MPEP § 806.05(d).
Inventions I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as displaying the series of compound image frames in real-time comprises, for each compound image frame, the elapsed time between the corresponding first and second image frames being obtained, and the compound image being displayed on the visual display is less than 1 second, preferably less than 0.3 seconds, more preferably less than 0.05 seconds...  See MPEP § 806.05(d).
Inventions I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as combining the first image frame and second image frame so as to produce the compound image frame comprises overlaying the first and second image frames such that the compound image frame comprises a plurality of pixels, each of which corresponds to one of the plurality of locations within the region and provides data derived from the particles comprised by both the first set and the second set and generated at the respective location...  See MPEP § 806.05(d).
Inventions I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as combining said stored pixel with the pixel so as to increase the signal-to-noise ratio for the pixel is performed by way of signal averaging or signal accumulation...  See MPEP § 806.05(d).
Inventions I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination VI has separate utility such as during the acquiring of one or more of the series of compound frames: storing data derived from the respective compound frame, and storing field of view data representing the configured field of view of the microscope, such that the derived data is associated with the field of view data...  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any . 

Inventions (I-VI) and VII are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus and/or the apparatus as claimed can be used to practice another and materially different process.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881